Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 


Reasons for Allowance
	Claims 6-9 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 6 recites ‘…wherein, in a case where the same address that the volatile memory and the register have is input to the selector and the reading instruction signal is input to the selector, the selector outputs the same address to the register, acquires read data from the register, and outputs the writing instruction signal and the read data acquired from the register to the volatile memory.’ 
Prior arts Kobayashi/Schoenberg/Fuse teaches same address for the volatile memory and the register and writing to both volatile memory and the register simultaneously using the common address.
However, no prior art teaches issuing a read to the same/common address to a selector (an intermediate logic) and the selector uses the same address to 
 	Claim 7 recites ‘… wherein, in a case where the same address that the volatile memory and the register have is input to the selector, and the reading instruction signal is input to the selector, the selector outputs the same address to the volatile memory, acquires read data from the volatile memory, and outputs the writing instruction signal and the read data acquired from the volatile memory to the register.’
Prior arts Kobayashi/Schoenberg/Fuse teaches same address for the volatile memory and the register and writing to both volatile memory and the register simultaneously using the common address.
However, no prior art teaches issuing a read to the same/common address to a selector (an intermediate logic) and the selector uses the same address to read/acquire data from the volatile memory and write the acquired data to the register using the same address.
Independent claims 8 and 9 present a combination of limitations similar to those presented in claims 6 and 7 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138      
/SHAWN X GU/
Primary Examiner, AU2138